Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Response to Amendment
The amendment filed on 8/24/2022 is the final version of claims and the examiner amendment is thereto.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Boyd Black on 8/29/2022.
---------------------------------------------------------------------------------------------------------------------
The application has been amended as follows:
1. (Currently Amended)	A segmented radial seal assembly that is annular and comprising:
a central axis, wherein the segmented radial seal assembly extends circumferentially about the central axis;
a first segment comprising:
a first segment first end opposite a first segment second end;
a first segment outer surface opposite a first segment radial contact face; and
a first segment axial contact surface extending between the first segment outer surface and the first segment radial contact face;
a second segment comprising a second segment first end opposite a second segment second end and a second segment outer surface opposite a second segment radial contact face;
wherein:
the first segment first end defines a tangential vector from a circumferential ring that is formed by the segmented radial seal;
the first segment first end comprises a protruding feature, wherein the protruding feature comprises:[[;]]


a curved face comprising: 
a first axis of curvature, the first axis of curvature being parallel to the tangential vector;
a second axis of curvature, wherein the second axis of curvature forms an angle greater than 45 degrees with the first axis of curvature;
an arc of an ellipse extending from the first segment axial contact surface to the first segment radial contact face; and 
a radial thickness relative the central axis, wherein the radial thickness decreases along the tangential vector toward the second segment second end, and wherein the radial thickness decreases along the central axis away from the first segment axial contact surface;
the second segment second end includes a recessed feature that is matingly engageable to the first segment first end, thereby forming a first radial seal segment joint; and
the segmented radial seal assembly is configured to surround a shaft.

2. (Original)	The segmented radial seal assembly of claim 1, wherein the segmented radial seal assembly is a contacting segmented radial seal that is configured to isolate a higher-pressure fluid from a lower-pressure fluid.

3. (Original)	The segmented radial seal assembly of claim 2, further comprising:
a third segment comprising a third segment first end opposite a third segment second end; and
a second radial seal segment joint.

4. (Previously Presented)	The segmented radial seal assembly of claim 3, wherein each of the radial seal segment joints are configured to reduce leakage of the higher-pressure fluid therethrough.

Cancel claim 5.
Cancel claim 6.
Cancel claim 7.
Cancel claim 8.
Cancel claim 9.
Cancel claim 10.

11. (Original)	The segmented radial seal assembly of claim 1, wherein the radial seal joint is configured to accommodate movement of the first segment first end relative to the second segment second end.

12. (Original)	The segmented radial seal assembly of claim 11, wherein:
the movement is a twisting movement defining a twist axis; and
the twist axis is parallel to the first axis of curvature.

13. (Original)	The segmented radial seal assembly of claim 1, wherein the radial seal segment joint is configured to reduce a leakage of a fluid from a high pressure side to a low pressure side.

14. (Original)	The segmented radial seal assembly of claim 1, wherein each of the two or more segments comprises carbon, graphite, engineered graphite, and/or electrographite.

15. (Original)	The segmented radial seal assembly of claim 1, wherein each of the two or more segments comprise nickel, aluminum, titanium, copper, iron, cobalt, and/or alloys thereof.

16. (Original)	The segmented radial seal assembly of claim 1, wherein each of the two or more segments comprise glass, glass-metals, glass-ceramics, ceramics, and/or combinations thereof.

17. (Currently Amended)	A segmented radial seal that is annular about a central axis and comprising two or more radial seal segments, wherein each radial seal segment of the two or more radial seal segments comprises

a segment outer surface;
a segment radial contact face radially within the segment outer surface;
a segment axial contact surface extending radially between the segment outer surface and the segment radial contact face; and
a first end opposite a second end, wherein the first end comprises a protruding feature extending in a circumferential direction relative to the central axis of the segmented radial seal[[;]], wherein the protruding feature comprises:
a curved face comprising:
a first axis of curvature parallel to the circumferential direction;
a second axis of curvature that forms an angle greater than 45 degrees with the first axis of curvature; and
an arc of an ellipse extending from the segment axial contact surface to the segment radial contact face; and 
a radial thickness relative the central axis, wherein the radial thickness decreases along the circumferential direction, and wherein the radial thickness decreases along the central axis away from the segment axial contact surface; and 


the second end comprises a recessed feature with a recessed feature curved surface matingly matching the curved face of the protruding feature.

18. (Previously Presented)	The segmented radial seal of claim 17, wherein the two or more radial seal segments further comprises:
a first radial seal segment comprises a first radial seal segment first end opposite a first radial seal segment second end;
a second radial seal segment comprises a second radial seal segment first end opposite a second radial seal segment second end;
the first radial seal segment first end and the second radial seal segment second end form a radial seal segment joint; and
the radial seal segment joint is configured to accommodate movement of the first segment first end relative to the second segment second end.

19. (Original)	The segmented radial seal of claim 18, wherein:
the movement is a twisting movement defining a twist axis; and
the twist axis is parallel to the first axis of curvature.

20. (Original)	The segmented radial seal of claim 19, wherein the radial seal segment joint reduces a leakage of a fluid from a high pressure side to a low pressure side.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose a segmented radial seal assembly that is annular and comprising, a central axis, wherein the segmented radial seal assembly extends circumferentially about the central axis, a first segment comprising a first segment first end opposite a first segment second end, a first segment outer surface opposite a first segment radial contact face, and a first segment axial contact surface extending between the first segment outer surface and the first segment radial contact face, a second segment comprising a second segment first end opposite a second segment second end and a second segment outer surface opposite a second segment radial contact face, wherein the first segment first end defines a tangential vector from a circumferential ring that is formed by the segmented radial seal, the first segment first end comprises a protruding feature, wherein the protruding feature comprises a curved face comprising a first axis of curvature, the first axis of curvature being parallel to the tangential vector, a second axis of curvature, wherein the second axis of curvature forms an angle greater than 45 degrees with the first axis of curvature,
an arc of an ellipse extending from the first segment axial contact surface to the first segment radial contact face and a radial thickness relative the central axis, wherein the radial thickness decreases along the tangential vector toward the second segment second end, and wherein the radial thickness decreases along the central axis away from the first segment axial contact surface, the second segment second end includes a recessed feature that is matingly engageable to the first segment first end, thereby forming a first radial seal segment joint and the segmented radial seal assembly is configured to surround a shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675